Dismissed and Memorandum Opinion filed August 6, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00318-CV

                     SVEN ERIK JOHANSSON, Appellant
                                        V.
                         BUNA I.S.D., ET AL, Appellee

                     On Appeal from the 1st District Court
                            Jasper County, Texas
                         Trial Court Cause No. 4004

                 MEMORANDUM                      OPINION


      This is an attempted appeal from a judgment signed August 21, 2014.
Appellant’s notice of appeal was filed April 1, 2015.

      The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1. When appellant has filed a timely post-judgment motion, the notice
of appeal must be filed within 90 days after the date the judgment is signed. See
Tex. R. App. P. 26.1(a).

      The record does not reflect appellant filed a timely post-judgment motion,
but regardless, appellant’s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Rule 26.1, but within the 15-
day grace period provided by Rule 26.3 for filing a motion for extension of time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the 15-
day period provided by Rule 26.3.

      On June 24, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant’s response fails to demonstrate that this court has jurisdiction to
entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.




                                          2